Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  141168(45)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  RICHARD LOWEKE and SHERRI LOWEKE,
           Plaintiffs-Appellants,
                                                                    SC: 141168
  v                                                                 COA: 289451
                                                                    Wayne CC: 08-115935-NO
  ANN ARBOR CEILING & PARTITION
  COMPANY, INC.,
             Defendant-Appellee.
  ______________________________________


        On order of the Chief Justice, the motion by defendant-appellee for extension to
  January 26, 2011 of the time for filing its brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk